         Case 1:20-cv-08292-LGS Document 23 Filed 12/04/20 Page 1 of 1

C LIFTON B UDD & D E M ARIA , LLP


December 4, 2020
Page 1




December 4, 2020

Hon. Lorna G. Schofield
U.S. Courthouse
40 Foley Square
New York, NY 10007

Re:    Onate v. ARHC Health Care, Inc.
       20-cv-8292 (LGS)

Dear Judge Schofield:

        This law firm represents defendant AHRC Health Care, Inc. (“ARHC”). I write to
request a pre-motion conference concerning AHRC’s contemplated motion for partial dismissal
of, and/or to strike certain allegations of, the Complaint. AHRC intends to move on the
following grounds: (1) Plaintiff does not, because he cannot, plead facts sufficient plausibly to
suggest a joint employer relationship between AHRC and defendant Care Design NY, LLC; (2)
assuming, arguendo, the existence of plausible joint employer allegations, Plaintiff does not,
because he cannot, plead allegations sufficient to establish that AHRC may be held liable for the
conduct of CDNY; (3) documents referred to in the Complaint conclusively establish that
Plaintiff cannot plausibly allege violations of New York Labor Law §§195(1) and/or (3); and (4)
Plaintiff impermissibly alleges a failsafe class definition.

       We respectfully ask to address this contemplated motion further at the December 17,
2020 initial conference in this matter.

       Thank you.


                                             Very truly yours,




                                             Arthur J. Robb




Cc:    All Counsel of Record (via ECF)
